         Case 1:18-cv-12331-MLW Document 4 Filed 11/07/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 CARBONITE, INC.,

            Plaintiff,                            Civil Action No. 18-12331
 v.


 DEEPAK MOHAN,

            Defendant.


                                NOTICE OF APPEARANCE

       Pursuant to Local Rule 83.5.2, please enter the appearance of Russell Beck of Beck Reed

Riden LLP as counsel for Plaintiff Carbonite, Inc. in the above-captioned matter.

                                                 Respectfully submitted,

                                                 CARBONITE, INC.

                                                 By its attorneys,

                                                  /s/ Russell Beck
                                                 Russell Beck, BBO No. 561031
                                                 Stephen D. Riden, BBO No. 644451
                                                 Lauren C. Schaefer, BBO No. 696628
                                                 Beck Reed Riden LLP
                                                 155 Federal Street, Suite 1302
                                                 Boston, Massachusetts 02110
                                                 617.500.8660 Telephone
                                                 617.500.8665 Facsimile
                                                 rbeck@beckreed.com
                                                 sriden@beckreed.com
                                                 lschaefer@beckreed.com
 Dated: November 7, 2018
         Case 1:18-cv-12331-MLW Document 4 Filed 11/07/18 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I hereby certify that this document has been filed through the CM/ECF system on
November 7, 2018, and will be served electronically to the registered participants as identified on
the Notice of Electronic Filing through the Court’s transmission facilities, and that non-
registered participants have been served this day by mail.


                                                 /s/ Russell Beck
                                                 Russell Beck
